TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00404-CV



                                       John Kerr, Appellant

                                                v.

                      Foster Communications Company, Inc., Appellee




  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
         NO. C-04-0311-C, HONORABLE TOM GOSSETT, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant John Kerr has filed a motion to dismiss his appeal. Appellant’s motion is

granted and the appeal is dismissed.




                                             Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: August 19, 2005